OPINION OF THE COURT
Per Curiam.
Dennis W. Gallagher has submitted an affidavit dated March 13, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Gallagher was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on May 11, 1977.
Mr. Gallagher acknowledges that he is currently the subject of an investigation by the Grievance Committee for Second *149and Eleventh Judicial Districts concerning allegations of certain irregularities, i.e., overdrafts in his escrow account. He testified at the Grievance Committee’s office on January 22, 1991, that there were insufficient funds in his escrow account to cover $2,458.57 which he should have been holding in escrow for a client. He also acknowledges that he is unable to produce the escrow records which he is required to maintain pursuant to section 691.12 of the rules of this court (22 NYCRR 691.12).
Mr. Gallagher indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel to the Grievance Committee recommends that the court accept the resignation. Under the circumstances, the resignation of Dennis W. Gallagher as a member of the Bar is accepted. Accordingly, Dennis W. Gallagher is disbarred and his name is stricken from the roll of attorneys and counselors-at-law effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Rosenblatt, JJ., concur.
Ordered that the resignation of Dennis W. Gallagher is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dennis W. Gallagher is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Dennis W. Gallagher shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dennis W. Gallagher is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.